     Case 4:20-cv-00065-JHM Document 6 Filed 05/08/20 Page 1 of 6 PageID #: 22




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

JALIN SHAQUILLE HANCOCK                                                                 PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:20-CV-P65-JHM

LT. RON WILBURN et al.                                                              DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This is a pro se civil-rights action brought by a prisoner pursuant to 42 U.S.C. § 1983.

The Court has granted Plaintiff Jalin Shaquille Hancock leave to proceed in forma pauperis.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set

forth below, the Court will dismiss some of Plaintiff’s claims but allow one claim to proceed.

                                I. SUMMARY OF COMPLAINT

        Plaintiff is incarcerated at the Henderson County Detention Center (HCDC) and brings

suit against four HCDC officials. He sues Defendants Lieutenant Ron Wilburn and Jailer Amy

Brady in both their official and individual capacities. He sues Defendants Deputy Bowman and

Captain Ryan in their official capacities only.

        Plaintiff alleges that prior to his incarceration he was in an altercation with a person

named Brandon Hedrick. He then states as follows:

        Me and Brandon have children from the same woman on the outside. Upon me
        arriving at HCDC, Brandon was still free. One day I had to go to court, after
        Brandon was arrested he also had court, I was told I had to ride a separate bus and
        be held in a different holding room due to me having what the Jail calls “keep
        away’s” or separatees, at that time I discovered Mr. Hedrick had put a keep away
        on me. On May 2, 2019, Lt. Wilburn approved the movement of myself to go from
        cell 157 to 158. Brandon Hedrick was being housed in cell 158 at this time. Deputy
        Bowman was the officer in charge of moving me, before I was actually moved I
        told him that I may have a keep away in that cell, he responded that he checked
        with Lt. Wilburn and that he was told to move me. When I was moved from 157
        to 158, Mr. Hedrick came out the door and insulted me in front of Deputy Bowman.
        When the altercation with Hedrick was over, Bowman apologized and told me he
  Case 4:20-cv-00065-JHM Document 6 Filed 05/08/20 Page 2 of 6 PageID #: 23




        thought Mr. Hedrick was playing as he was attempting to assault me before he
        actually assaulted me. It is Lt. Wilburn’s job to know these things as he is in charge
        of our safety.

        As relief, Plaintiff seeks damages.


                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),


                                                   2
  Case 4:20-cv-00065-JHM Document 6 Filed 05/08/20 Page 3 of 6 PageID #: 24




or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Official-Capacity Claims

       As indicated above, Plaintiff sues each Defendant in his/her official capacity. “[O]fficial-

capacity suits . . . ‘generally represent [] another way of pleading an action against an entity of

which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell

v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Thus, Plaintiff’s official-

capacity claim against Defendants are actually against their employer, which is Henderson

County. See, e.g., Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008) (stating that civil

rights suit against county clerk of courts in his official capacity was the equivalent of suing

clerk’s employer, the county).



                                                  3
  Case 4:20-cv-00065-JHM Document 6 Filed 05/08/20 Page 4 of 6 PageID #: 25




       When a § 1983 claim is made against a municipality, such as Henderson County, the

Court must analyze two distinct issues: (1) whether Plaintiff’s harm was caused by a

constitutional violation; and (2) if so, whether the municipality is responsible for that violation.

Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992). With regard to the second

prong, a municipality cannot be held responsible for a constitutional deprivation unless there is a

direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell v. New York City Dept. of Soc. Servs., 436 U.S. at 691; Deaton v.

Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability,

a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under § 1983.”

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff makes allegations regarding an isolated incident affecting

only himself. He does not allege that any constitutional violation occurred as the result of a

policy or custom implemented or endorsed by Henderson County. Thus, the Court will dismiss

Plaintiff’s official-capacity claims for failure to state a claim upon which relief may be granted.

       B. Individual-Capacity Claims

           1. Defendant Wilburn

       Based upon the allegations set forth in the complaint, the Court will allow an Eighth

Amendment failure-to-protect claim to proceed against Defendant Wilburn. In allowing this



                                                  4
  Case 4:20-cv-00065-JHM Document 6 Filed 05/08/20 Page 5 of 6 PageID #: 26




claim to proceed, the Court passes no judgment on its merits or upon the ultimate outcome of this

action.

             2. Defendant Jailer Brady

          Plaintiff makes no specific allegations against Defendant Brady. However, to the extent

that Plaintiff seeks to hold her liable simply because she is the HCDC Jailer, his claim against

her fails. The doctrine of respondeat superior, or the right to control employees, does not apply

in § 1983 actions to impute liability onto supervisors. Monell v. Dep’t of Soc. Servs. of N.Y., 436

U.S. 658 at 691; Cardinal v. Metrish, 564 F.3d 794, 802-03 (6th Cir. 2009); Bellamy v. Bradley,

729 F.2d 416, 421 (6th Cir. 1984). Additionally, “simple awareness of employees’ misconduct

does not lead to supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir.

2003) (citing Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 728 (6th Cir. 1996)); see

also Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (stating that supervisory liability “must

be based on active unconstitutional behavior and cannot be based upon ‘a mere failure to act’”)

(quoting Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)).

          Thus, the Court will dismiss Plaintiff’s individual-capacity claim against Defendant

Brady for failure to state a claim upon which relief may be granted.

                                        IV. CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that all of Plaintiff’s claims

against Defendants Brady, Bowman, and Ryan and his official-capacity claim against Defendant

Wilburn are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon

which relief may be granted.

          The Clerk of Court is DIRECTED to terminate Defendants Brady, Bowman, and

Ryan as parties to this action.



                                                  5
      Case 4:20-cv-00065-JHM Document 6 Filed 05/08/20 Page 6 of 6 PageID #: 27




         The Court will enter a Service and Scheduling Order to govern the development of the

claim it has allowed to proceed against Defendant Wilburn.

Date:    May 7, 2020




cc:     Plaintiff, pro se
        Defendants
        Henderson County Attorney
4414.011




                                                6
